641 So.2d 934 (1994)
Paul Edward ROBBINS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-00673.
District Court of Appeal of Florida, Second District.
August 31, 1994.
Donald Miller, Tampa, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellee.
PATTERSON, Judge.
Robbins pled guilty to one count of attempted second-degree murder and one count of armed robbery. He had no prior record. Under the sentencing guidelines, his recommended sentence was seven to twelve years' incarceration and the permitted sentence was three to seventeen years' incarceration. The trial court imposed a concurrent sentence of ten years' incarceration to be followed by ten years' probation on each count. Robbins contends that the cumulative sentences are improper because they constitute an upward departure from the guidelines and the trial court failed to provide written reasons.
If the incarcerative portion of a split sentence falls within the guidelines range, the total sentence, including the probation, may exceed that range as long as it remains within the statutory maximum of the crime. See Blizzard v. State, 600 So.2d 542 (Fla. 1st DCA 1992). Robbins' prison sentence *935 for armed robbery falls within the guidelines range and is therefore proper. However, the combined twenty-year sentence (incarceration and probation) for attempted second-degree murder exceeds the statutory maximum of fifteen years for a second-degree felony. Thus, we affirm the sentence for armed robbery but reverse the sentence for attempted second-degree murder and remand for resentencing.
Affirmed in part, reversed in part, and remanded.
FRANK, C.J., and DANAHY, J., concur.